Trace W. Rakestraw State Street 1 Iron Street CCB 1102 Boston, MA 02210 Tel +1 Fax +1 TWRakestraw@StateStreet.com December 1, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares U.S. ETF Trust (the “Trust”) Securities Act File No. 333-179904; Investment Company Act File No. 811-22649 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectuses for iShares Enhanced U.S. Large-Cap ETF and iShares Enhanced U.S. Small-Cap ETF, each dated December 1, 2015, do not differ from those contained in Post-Effective Amendment No. 178 to the Trust’s Registration Statement on Form N-1A, filed electronically on November 23, 2015. If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (617) 662-1501. Yours truly, /s/ Trace W. Rakestraw Trace W. Rakestraw Assistant Secretary cc: Benjamin J. Haskin, Esq.
